Citation Nr: 1002593	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  99-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sickle cell 
disease.

2.  Entitlement to service connection for glaucoma of the 
right eye, to include as secondary to sickle cell disease.

3.  Entitlement to service connection for avascular necrosis 
of the right hip, to include as secondary to sickle cell 
disease.

4.  Entitlement to service connection for a renal disorder, 
to include as secondary to sickle cell disease.

5.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1975 to September 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1998 and June 2000 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in October 2003.  That development was completed, 
and the case was returned to the Board for appellate review.

In November 2006, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a May 2008 Order, the Court 
vacated the November 2006 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior 
remand, to obtain additional treatment records, and to 
adjudicate inextricably intertwined issues.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board previously remanded this case in October 2003, in 
pertinent part, to afford the Veteran a VA examination in 
connection with his claim for sickle cell disease.  He was 
provided such an examination in March 2005.  However, as 
pointed out by the parties to the Joint Motion, the October 
2003 remand had stated that the examination should be 
performed by an appropriate specialist in blood diseases and 
indicated that the examiner should address any conflicting 
medical assessment of record, including the service 
department medical board determination and a September 1999 
VA physician's opinion.  The parties observed that the March 
2005 VA examiner did not state whether he was a specialist in 
blood diseases and did not address the conflicting medical 
evidence.  As such, they found that the March 2005 VA opinion 
was inadequate and that the case should be remanded for an 
adequate examination.

The Board notes that the March 2005 opinion was rendered by a 
physician and that ordinarily there is no requirement that VA 
medical opinions be rendered by specialists.  Indeed, in Cox 
v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it 
has never required that medical examinations under section 
5103A only be conducted by physicians.  As provided by 38 
C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  Nevertheless, in this 
case, as noted above, the October 2003 remand specifically 
directed that the examination be performed by a specialist in 
blood diseases.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, in effort to 
comply with the October 2003 remand, the Board finds that a 
VA examination and medical opinion are necessary for the 
purpose of determining the nature and etiology of any sickle 
cell disease that may be present.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Veteran's representative submitted a letter in December 
2009 in which she requested, in pertinent part, that the RO 
obtain the Veteran's current medical records from the VA 
Medical Center in Little Rock, Arkansas.  She specifically 
noted that the Veteran had been treated there earlier in the 
year.  The Board does observe that the claims file does not 
contain any VA medical records dated after June 2005.  Such 
records may prove to be relevant and probative. Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to his claimed 
disorders.

The Board further notes that a decision on the claim for 
service connection for sickle cell disease could change the 
outcome of the Veteran's claims for service connection for 
glaucoma of the right eye, avascular necrosis of the right 
hip, and a renal disorder as well as his claim for TDIU.  In 
this regard, the Board observes that the Veteran has 
contended that these disorders are secondary to his sickle 
cell disease, and a grant of service connection for any of 
the claimed disorders could affect the adjudication of the 
TDIU claim.  As such, the claims are inextricably 
intertwined.  For this reason, the issue of service 
connection for sickle cell disease must be resolved prior to 
resolution of the other claims for service connection and 
TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issues.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his claimed 
disorders.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from June 
2005 to the present.

2.  After obtaining the additional VA 
medical records, the Veteran should be 
afforded a VA examination to determine 
the nature and etiology of any sickle 
cell disease that may be present.  If 
possible, the examination should be 
performed by a specialist in blood 
diseases.  If such a specialist is 
unavailable, the claims file should be 
properly documented.

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  The examiner 
should note that there is a legal 
question in this case to be resolved by 
the adjudicator as to whether sickle 
cell disease existed prior to service. 
Therefore, for the purpose of providing 
medical information which may be needed 
in the case, the examiner is asked to 
assume that the Veteran's sickle cell 
disease did pre-exist service in 
rendering his or her opinions.

The examiner should comment as to 
whether the Veteran's preexisting sickle 
cell disease worsened in severity during 
his active service from July 1975 to 
September 1975.  If so, the examiner 
should indicate whether the increase in 
severity was consistent with the natural 
progression of the disorder or whether 
the increase represented a permanent 
worsening or "aggravation" of the 
disorder beyond its natural progression.  
In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in 
service," unless the underlying 
condition, as contrasted with symptoms, 
has worsened.

It should also be noted that congenital 
or developmental defects are not 
diseases or injuries within the meaning 
of the applicable legislation, but if 
during service, a superimposed disease 
or injury occurs, service connection may 
be warranted for the resultant 
disability.

In rendering his or her opinion, the 
examiner should address any conflicting 
medical assessment of record, to include 
the service department medical board 
determination and the September 1999 VA 
physician's opinion.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.   After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



